Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 4, line 29, “44-second guiding rail” should be “44-third guiding rail”.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  on line 1, “cleaning device, characterized in that: comprising a” should be “cleaning device comprising: a”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  claim 1 appears to be narrative in form and should incorporate additional spacing/indentation for the various structural elements.  For instance, claim 1 should introduce each of the frame, positioning system, sealing system, and cleaning (e.g “a frame, the frame comprising: …), and then use additional indentation below.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on line 4, “a overturning plate” should be “an overturning plate”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on lines 11-12 “positioning columns corresponding to each auxiliary frame mounting hole” should be “positioning column, each positioning column corresponding to an auxiliary frame body mounting hole”.  Appropriate correction is required.
Claims 2-3, & 8 objected to because of the following informalities:  on line 1 of the claims, a new line should begin after “wherein: “.  Alternatively, the colon should be removed.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  on line 1, “whrerein” should be “wherein”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  on line 5, “180 degrees” should be “180°”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites various upper working station structural components (e.g. upper working station servo motor, upper working station turntable, upper working station clamp body), but the upper station does not appear to be claimed until claim 5. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites “an upper working station clamp body” on line 9, but claim 1 does not appear to clearly assign structure responsible for the clamping functionality such as the claws (see Applicant’s Figures 1 & 3, corner cylinder pressing claw 9, upper station clamp body 22).   
Claim 1 recites “a positioning column” on claim 17, but antecedent basis had been established for “positioning columns” on line 11.  Examiner does not consider it clear whether this is referring the previously introduced positioning columns or not.  Examiner considers this can be further clarified (e.g. “one of the positioning columns of the upper working station clamp body”)
Claim 1 recites the limitation "the output ends" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “a plurality of air outlets” and “a plurality of water outlets”.  Claim 2 introduces “an output end” (singular) for each of the air compressor and the high pressure water pump.  Claim 8 also recites “an output end” for the high pressure water pump.  
Claim 1 recites the limitation "the nozzle" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “a nozzle” on line 18, but there would be a plurality of nozzles since there are a plurality of flange plates. Is Applicant referring to the nozzle of each flange plate?  Claims 2-3 also make reference to “the nozzle”.
Claim 2 recites “an output end of the air compressor” and “an output end of the high pressure water pump”, but claim 1 introduces “the output ends” in line 22 of claim 1 (see related 112(b) issue directly above as well).  
Claims 2 & 8 recite various instances of “tape pipe”/”tape pipe connector”.  Examiner is not clear what is meant by this term.  Does Applicant intend to mean a “tapered pipe”/”tapered pipe connector”?  
Claim 5 recites “so that switching between an upper working station and a lower working station is realized” on lines 4-5.  Examiner is not clear as to what this limitation entails, particularly in view of the language “is realized”.  Is Applicant actually claiming the upper and lower working stations as part of the auxiliary frame cleaning device?  
Claim 8 recite “a high pressure water pump” on line 6, but claim 1 already introduces a high pressure water pump.  Claim 8 appears to be effectively reciting a second distinct high pressure water pump (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 8 recites “an output end of the high pressure water pump” in lines 7-8, but claim 1 introduces “the output ends” in line 22 of claim 1 and claim 2 also recites “an output end of the high pressure water pump”.  If the high pressure water pump of claim 8 is referring to the same high pressure water pump of claim 1, this must be addressed.    
Claim 8 recites “the water outlet” in line 8 but claim 1 introduces “a plurality of water outlets” in lines 21-22.    If the high pressure water pump of claim 8 is referring to the same high pressure water pump of claim 1, this must be addressed.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 20190193121) teaches a wheel cleaning and blowing machine (see Figures 1, 5-8, frame 1, lower servo motor 2, sliding table I 8, sliding table II 9, turntable I 14, turntable II 18, flange plate 20, clamping cylinder 25, high pressure water tank 32, nozzle 34, air compressor 35, air outlet 37).  Liu et al. (US 20190201941) teaches an immersed wheel cleaning device (see Figures 1-7, servo motor 3, clamping cylinder 19, clamping wheel 24, upper air compressor 32).  Liu et al. (US 20180361527) teaches a wheel front burr cleaning device (see Figures 1 & 3, brush 7, turnover platform 10, servo motor 11).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718